 COAL, GASOLINE AND FUEL OIL TEAMSTERS111ommend such action. In these circumstances, we find Jimenez doesnot possess supervisory authority and shall include him in the unit.'We find that all warehousemen and delivery drivers at the Em-ployer's Tampa, Florida, warehouse, including the shipping clerk, butexcluding all other employees and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]4 JIuam1Paper Boat tl Mills, Inc.109 NLRB 167Coal, Gasoline and Fuel Oil Teamsters,Chauffeurs and Helpers,LocalUnion No. 553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFLandStanley Gemalo.Case No. 2-CB-1150. July 12, 195.5DECISION AND ORDEROn April 19, 1955, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations with the following additions and modifications :The General Counsel excepts to the Trial Examiner's failure to findthat the Respondent's action causing the discharges of Gemalo andZaza from their jobs was violative of Section 8 (b) (1) (A) as well as8 (b) (2).We find, in agreement with the General Counsel, that thedischarges did also violate Section 8 (b) (1) (A), because they had theeffect of coercing and restraining other employees to join or retainmembership in the Respondent Union by evidencing the Respondent'spower to have the Company discharge employees upon mere request.'ILocal 57, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica,CIO (International Harvester Company),102 NLRP, 111;Clara-ValPacking Company,et at..87 NLRB 703, enforcement denied on grounds not relevant here191 F. 2d 556(C A 9)113 NLRB No. 15. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYIn light of our finding that the Respondent has violated Section 8(b) (1) (A) as well as 8 (b) (2), and in order to make more effectivethe interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of theAct, we shall order the Respondent to cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the amendedAct.We also agree with the General Counsel's contention that the cir-cumstances of this case warrant that the Respondent be ordered di-rectly to inform the Company, in writing, that it has no objection tothe employment or continued employment of Gemalo and Zaza by theCompany, or by any other employer, subject to the proviso of Section8 (a) (3) ofthe amended Act.2ORDERUpon the basis of the entire record in this proceeding, and pursuantto Section 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Respondent Coal,Gasoline and Fuel Oil Teamsters, Chauffeurs and Helpers, LocalUnion No. 553, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, its officers, representa-tives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Attempting to cause or causing Allied Aviation Fueling ofNew York, Inc., or any other employer, to discriminate against em-ployees in violation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees of AlliedAviation Fueling of New York, Inc., or any other employer, in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as au-thorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Stanley Gemalo, Vito Zaza, and Allied Aviation Fuel-ing of New York, Inc., in writing, that it has no objection to theemployment or continued employment of Gemalo and Zaza by AlliedAviation Fueling of New York, Inc., subject to the proviso of Section8 (a) (3) of the Act.(b)Post in conspicuous places in its business offices and at all loca-tions where notices to its members are customarily posted, copies of2 See:Local257, Brotherhood of Painters,Decorators and Paperhangers of America,AFL, et al. (Wollucm Dotg & Son),109 NLRB 821. COAL, GASOLINE AND FUEL OIL TEAMSTERS113the notice attached hereto marked "Appendix." I Copies of said noticeto be furnished by the Regional Director for the Second Region, shall,after being signed by a duly authorized representative of the Respond-ent, be posted by the Respondent immediately upon receipt thereofand be maintained by it for sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Second Region for posting,Allied Aviation Fueling of New York, Inc., willing, at all locationswhere notices to the Company's employees are customarily posted.Copies of said notice to be furnished by the Regional Director for theSecond Region shall, after being duly signed by an authorized repre-sentative of the Respondent, be forthwith returned to the RegionalDirector for such posting.(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein, insofar as it allegesthat the Respondent has violated the Act otherwise than herein found,be, and it hereby is, dismissed.8In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF COAL, GASOLINE AND FUEL OIL TEAMSTERS,CHAUFFEURS AND HELPERS, LOCAL UNION No. 553, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, AND TO ALL EMPLOYEES OF ALLIEDAVIATION FUELING OF NEW YORK, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National Laborelations Act, as amended, we hereby notify you that :WE WILL NOT attempt to cause or cause Allied Aviation Fuelingof New York, Inc., or any other employer, to discriminate againstemployees in violation of Section 8 (a) (3).WE WILL NOT in any other manner restrain or coerce the em-ployees of Allied Aviation Fueling of New York, Inc., or of anyother employer, in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDStanley Gemalo and Vito Zaza have been reinstated and madewhole for the loss of pay suffered as a result of the discriminationagainst them.COAL,GASOLINE AND FUEL OIL TEAMSTERS,CHAUFFEURS AND HELPERS,LOCALUNION No.553, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for sixty(60) days from the datehereof and must not be altered, defaced,or coveredby any othermaterial.INTERMEDIATE REPORTISSUESThe primary issue herein is whether Coal, Gasoline and Fuel Oil Teamsters,Chauffeurs and Helpers, Local Union No. 553, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, AFL, herein called Re-spondent Union, violated Section 8 (b) (2) of the National Labor Relations Act,as amended, herein called the Act, by causing or attempting to cause Allied Avia-tionFueling of New York, Inc., herein called Allied Aviation, to discriminateagainst Stanley Gemalo and Vito Zaza in violation of Section 8 (a) (3) of the Act.PROCEDUREBefore discussing matters pertinent to the allegations of the complaint the TrialExaminer believes it appropriate to discuss certain procedural matters.On March 18, 1954, Stanley Gemalo filed the charge involved herein and on No-vember 3, 1954, the complaint was issued.The hearing before the Trial Examineropened on January 10, 1955At the opening of the hearing Respondent Unionmoved to dismiss the complaint on the ground that in the absence of a duly ap-pointed General Counsel of the National Labor Relations Board there was no au-thority to prosecute the complaint which had been issued.After the complaintissued the office of the General Counsel became vacant and was vacant at the timeof the opening of the hearing.Upon denial of Respondent Union's motion, counselfor Respondent Union withdrew from further participation in the hearing.Aftercounsel for Respondent Union withdrew from the hearing, the Trial Examiner re-ceived evidence bearing upon the allegations of the complaint.On January 11,1955, counsel for the General Counsel announced that Gemalo had refused to com-ply with a certain subpena served upon him and requested an adjournment for thepurpose of initiating a proceeding to require Gemalo to appear and testify.TheTrial Examiner granted the request for an adjournment and such a proceeding wasinitiated before the United States District Court for the Southern District of NewYork.Counsel for Respondent Union in the proceeding before the Trial Examiner,entered an appearance on behalf of Gemalo in the proceeding before thedistrict court and opposed the application for an order requiring Gemalo to ap-pear and testify.Thereafter, the district court entered an order requiring Gemaloto appear and testify in this proceeding.The proceedings before the Trial Examinee resumed on March 14, 1955. At thisresumed hearing counsel for Respondent Union attempted to enter an appearanceon behalf of Gemalo, in addition to his appearance on behalf of Respondent Union.The Trial Examiner refused to permit such an appearance on behalf of the Charg-ing Party. It then developed that counsel for Respondent Union desired to appearon behalf of Respondent Union and on behalf of Gemalo for a limited purpose only(for the purpose of trying to adjust the issues involved) and counsel for Respond- COAL, GASOLINE AND FUEL OILTEAMSTERS115ent Union asserted he was under the impression that a conference for this pur-pose would be held at that time (at the resumed hearing). The Trial Examinerthen indicated he believed that it was all right for counsel to appear for RespondentUnion and for Gemalo for this limited purpose and a recess was taken so thatcounsel could explore, in the absence of the Trial Examiner, the possibilities of ad-justing the issues involved.A satisfactory adjustment did not materialize and thehearing resumedNo prejudice resulted from this attempt at adjustment, but onreflection the trial Examiner believes that the interests of Respondent Union and ofthe Charging Party are so conflicting that counsel should not have attempted to rep-resent both even for the limited purpose of trying to adjust the issues raised by thecomplaint.After the hearing resumed Gemalo testified and counsel for Respond-ent Union did not participate on behalf of Gemalo, although he did participate onbehalf of Respondent Union.At the conclusion of the proceedings on March 14, 1955, counsel for RespondentUnion requested an adjournment for 2 weeks "for the purpose of producing testi-mony," if the matter was not otherwise disposed of by agreement in the meantime.The Trial Examiner granted this request and adjourned the proceeding until March29, 1955.Counsel for Respondent Union did not appear at the hearing which re-sumed on March 29 and no evidence was offered on behalf of Respondent Union.A telegram from counsel for Respondent Union addressed "National Labor Rela-tions Board, Two Park Ave." New York, New York, and time stamped 6:20 p. inon March 28 was received in the Regional Office of the Board on March 29 at 9a.m. and was i eceived in evidence when the hearing resumed that afternoon.Thistelegram stated "the Union does not desire to submit any further proof.We rest onthe record."At the hearings before the Trial Examiner on January 10 and Mai4h 14, 1955,itwas indicated that Gemalo desired to withdraw the charge herein.The Trial Ex-aminer at those times indicated that he was of the view that it was not proper forthe Trial Examiner to consider such requests.During the recess from March 14 to29 the Trial Examiner, on his own volition, reconsidered this matter and deter-mined that perhaps he was in error and concluded that he would pursue the matterfurther when the hearing resumed on March 29.As noted above counsel for Re-spondent Union did not appear at the hearing on March 29.Nevertheless, the hear-ing resumed and the Trial Examiner announced that assuming,aiguendo,thatGemalo's requests for withdrawal of the charge constitutes a motion to withdrawthe charge within the meaning of the Board's Rules and Regulations, the Trial Ex-aminer would not consent to such withdrawal and stated his reasons for not con-senting thereto.The Trial Examiner has reconsidered the rulings made at the hearings and herebyadheres to them.However, this adherence is not a condonation of the efforts ofcounsel for Respondent Union to represent conflicting interests or of the lack ofrespect for the formal processes of governmental agencies which the conduct out-lined above revealsJURISDICTIONAlliedAviation is a subsidiary of Allied Maintenance Corporation, a concernwhich engages, through subsidiary concerns, in maintenance and service workthroughout the world.AlliedAviation is a New York corporation engaged in the transportation ofaviation fuel from a depot in the vicinity of New York City to the New York In-ternationalAirport at Idlewild, New York.Annually Allied Aviation transportsfuel having a value in excess of $5,000,000 from the depot to aircraft at said air-port.Allied Aviation receives for this service in excess of $500,000 annually.Theairport at Idlewild, New York, is used primarily by aircraft engaged in interstateand foreign commerce.The Trial Examiner finds that Allied Aviation is engaged in commerce or in abusiness affecting commerce within the meaning of the Act.THE FACTS CONCERNING THE DISCHARGESDuring the period of time material herein Stanley Gemalo and Vito Zaza wereemployees of Allied Aviation and drove gasoline trucks from the fuel depot to air-craft at the Idlewild airport.The members of Respondent Union, including Gemalo (the shop steward) andZaza, at a meeting held on or about February 15, 1954, discussed ratification of acontract which Respondent Union then proposed to enter into with Allied Avia-tionThis meeting was boisterous and approached a riot at one point.Gemalo 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Zaza and others were opposed to ratification of the contract and expressed their-views in no uncertain terms.Gemalo and others in expressing their disapprovalof this contract used curse or swear words.As a result of their conduct at thismeeting, Respondent's business agent (Al Gorman) informed Gemalo and Zaza,and he (Gorman) was going to file charges with Respondent Union against them.ThereafterGemalo and Zaza were charged with "conduct unbecoming a unionmember" and, after a trial by Respondent Union, were suspended (on or aboutMarch 12, 1954) for 6 months.On or about February 16, 1954, Gorman telephoned Francis J. Dooley, in-dustrial relations director for Allied Maintenance Corporation and affiliated corpora-tions including Allied Aviation, and told Dooley about the union meeting.Gor-man told Dooley that the union membership had rejected the contract, that at theunion meeting Gemalo and/or Zaza had threatened to assault him (Gorman) 1and that he (Gorman) was going to file charges with Respondent Union againstGemalo and Zaza for threatening to assault him (Gorman).On or about March 13, 1954, Gorman telephoned Dooley and told him thatRespondent Union had found Gemalo and Zaza guilty of threatening to assaulthim (Gorman) and had suspended them and that Dooley was to take them offthe payroll.2Dooley called the manager of operations at the airport (a supervisorfor Allied Aviation) and told him that he (Dooley) had received a call from Re-spondent Union that Gemalo and Zaza were suspended from the Union and were tobe taken off the job and that he (the manager) should tell Gemalo and Zazathat "they were finished when they completed that tour of duty."Gemalo and Zaza were discharged effective on or about Monday March 15, 1954.On March 18, 1954, Gemalo filed unfair labor practice charges against AlliedAviation and Respondent Union alleging that he and Zaza had been discriminatorilydischarged in violation of the Act.On or about March 25, 1954, Allied Avia-tion reinstated and made whole Gemalo and Zaza.CONCLUSIONSIt is clear from the facts outlined above that Respondent Union caused AlliedAviation to discharge employees Gemalo and Zaza for reasons other than theirfailure to tender periodic dues 3 uniformly required as a condition of retainingmembership in Respondent Union and thereby violated Section 8 (b) (2) of theAct.However, an employee who is a union member and who engages in activitieswhich the union considers reprehensible is not immune from all forms of com-pulsion by the union.Under the proviso of Section 8 (b) (1) (A) of the Actwhich reserves to labor organizations the right to prescribe rules regarding mem-bership, sanctions such as fines or even expulsion from union membership maybe imposed to secure compliance with a union's rules and requirements. SeePeer-lessTool and Engineering Co.,111NLRB 853. Accordingly, Respondent Uniondid not violate the Act by its suspension of Gemalo and Zaza from union member-ship for swearing or cursing at a union meeting.Since the Trial Examiner finds and concludes that the evidence adduced establishesthatRespondent Union violated only Section 8 (b) (2) of the Act his recom-mendations will not encompass a requirement that Respondent Union cease anddesist restraining or coercing employees in the exercise of rights guaranteed inSection 7 of the Act.ULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.Allied Aviation is engaged in commerce or in a business affecting commercewithin the meaning of the Act and it will effectuate the purpose of the Actto assertjurisdiction herein.2.Respondent Union is, and at all times material herein has been, a labororganization within the meaning of the Act.3.Respondent Union, by the activities outlined in this report, violated Section8 (b) (2) of the Act and such activities are unfair labor practices within the mean-ing of the Act.1 Gemalo testified that he did not himself threaten and that he did not know of any"threats of bodily harm addressed to various officials."Neither Zaza nor Gorman testi-fied herein.8 The findings of fact concerning conversations between Gorman and Dooley are baseduponthe testimony of Dooley.Gorman did not testify herein.8Bothemployees were paid-up members of Respondent Union. CROWN DRUG COMPANY1174.The aforesaid unfair labor practices occurring in connection with the opera-tion of Allied Aviation'sbusiness,have a close,intimate,and substantial,relationto trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.[Recommendations omitted from publication.]Crown Drag CompanyandRetailClerksInternational Asso-ciation,Local No. 782, AFL,Petitioner.Case No. 17-RC-2010.July 1 2,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Cyrus A. Slater, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.With respect to the bargaining unit, the sole issue in this caseis whether a unit limited to the employees in the Employer's divisions1 and 2, located within the greater Kansas City metropolitan area, isappropriate, as the Petitioner requests, or whether the bargaining unitmust necessarily embrace all of the Employer's stores in the States ofMissouri, Kansas, and Oklahoma.The Board considered this sameissue, on the same facts, and held that the more limited unit could beappropriate for bargaining purposes depending upon the outcome ofa separate election.'We see no reason now to alter that earlier deci-sion.Accordingly, we find that all employees employed in the Em-ployer's stores within the Employer's divisions 1 and 2, located withinthe greater Kansas City metropolitan area, including pharmacists,fouiiain employees, regular part-time employees, relief employees,and employees in the RX prescription center located at 3100 Troost,Kansas City, Missouri, but excluding porters, guards, store managers,assistant store managers, fountain managers, employees of all otherdivisions, and supervisors as defined in the Act, may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.However, this unit includes pharmacists, who we have found areprofessional employees, and we must first ascertain their desires as to1 Crown Drug Company,108NLRB 1126113 NLRB No. 17.